Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Newly amended claim 20 and newly submitted claim 21 are directed to a species that is independent or distinct from the species originally elected for the following reasons: the claim 20 requires a “second electronic device is electrically coupled to a subset of the second contacts on the second surface of the first electronic device via at least a subset of the plurality of compliant interconnects and the second compliant interconnect” and claim 21 requires “the third electronic device is electrically coupled to a subset of the second contacts on the second surface of the first electronic device via at least a subset of the compliant interconnects, the first one of the first contacts, a second one of the first contacts contacting the subset of the compliant interconnects, and an interconnect that is formed on the substrate and couples the first and second ones of the first contacts” and therefore do not correspond to Species II elected in the response filed on 08/10/2020 in response to the Restriction Requirement mailed on 06/08/2020. These features are disclosed only in the species of Figs. 5A-5D which corresponds to species IV of the Restriction Requirement mailed on 06/08/2020.
Therefore claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/08/2020.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 6-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Higashi et. Al. (US 6586845 B1 newly cited hereinafter Higashi).

Regarding claim 1, Higashi teaches in Figs. 1-2(b) or 5 or 8 or 10 and 12 with associated text, Figs. 1, 5 or 10 showing different embodiments of a semiconductor system and Fig. 12 showing details of an electronic device and interconnects, referring to Figs. 1-2(b) and 12 unless otherwise specified a semiconductor system, comprising: 
a substrate 18 comprising a first surface (upper surface) and a plurality of first contacts 20 formed on the first surface (Fig. 1 column 4, lines 25-27); 
an electronic device 10 (Figs. 1 and 12) comprising a second surface (lower surface of 10) and a plurality of second contacts 12 formed on the second surface (Fig. 11), the electronic device having a footprint 
a plurality of compliant interconnects 14 individually attached to one or more of the plurality of first contacts on the first surface of the substrate and the plurality of second contacts on the second surface of the electronic device (Fig. 1), wherein: each compliant interconnect is attached without being supported by any spacer disposed between the first and second surfaces, and has a height that is compressible by an amount up to a predetermined percentage of the height that is not limited by any spacer (Figs. 1 and 2(b), column 5 lines 34-41); and 
the plurality of compliant interconnects being configured to electrically couple the plurality of first contacts on the first surface of the substrate to the plurality of second contacts on the second surface of the electronic device (Fig. 1, column 4, lines 20-27); and 
a support structure 26 coupled to the substrate and the electronic device (Fig. 1), wherein the support structure extends beyond the footprint of the electronic device (Fig. 1), and the support structure mechanically couples the electronic device to the substrate (Fig. 1, column 4, lines 26-32). 
	Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 1 lines 9-10 are understood to be functional (i.e. configured to electrically couple the plurality of first contacts on the first surface of the substrate to the plurality of second contacts on the second surface of the electronic device): 
The limitation describes purpose, function, operation, or intent -of-use of the compliant interconnects and the support structure. However, the claim does not disclose a sufficient structure which supports the function. Since Higashi shows an identical structure as claimed, namely compliant interconnects and the 


    PNG
    media_image1.png
    191
    477
    media_image1.png
    Greyscale


Regarding claim 4, Higashi teaches the electronic device further comprises a third surface (top surface of 10) opposite to the second surface, and the support structure is coupled to the third surface of the electronic device (Fig. 1).  

Regarding claim 6, Higashi teaches the electronic device is a semiconductor die or a semiconductor device package (column 4, lines 1-5).  

Regarding claim 7, Higashi teaches the support structure defines a recess (Fig. 1) and has a depth of the recess (depth from lower surface of 34 to 26b of  Fig. 2(a)) less than a sum of a thickness of the electronic device and a height of the plurality of compliant interconnects (height of wires is interpreted to be an uncompressed height Fig. 2(a)), such that when the support structure mechanically couples the electronic device to the substrate, the plurality of second contacts of the electronic device makes contact with the plurality of first contacts of the substrate via the plurality of compliant interconnects (Fig. 1-2(b)).  

Regarding claim 8, Higashi teaches the support structure, when coupled to the substrate, forms an enclosure that encloses the electronic device (Fig. 1).  

	Regarding claim 9, Higashi teaches in Fig. 8 the support structure is detachable from the electronic device (column 8, lines 50-54).


Regarding claim 10, Higashi teaches in Fig. 5 the substrate includes one or more first fastener structures (openings for jaws 37a and 37b Fig. 5) that are configured to align and mate with one or more second fastener structures (37a and 37b Fig. 5) of the support structure ((here the support structure is interpreted to be 26 and 37), and when mated, the first and second fastener structures hold the support structure onto the substrate (column 6 lines 12-20).  

Regarding claim 12, Higashi teaches in Fig. 5 the support structure is detachable from the substrate (column 6 lines 20-24).

Regarding claim 13, Higashi teaches the support structure is coupled to the substrate via an adhesive 30 (column 4, lines 32-35).

Regarding claim 14, Higashi teaches in Fig. 10 the support structure comprises a third fastener structure (38 and 40) configured to couple to a fourth fastener structure (top surface of 10) of the electronic device, and when mated, the third and fourth fastener structures couple the electronic device onto the support structure (column 7 lines 51-63).

Regarding claim 15, Higashi teaches the height of each compliant interconnect is compressible by an amount up to 40%-80% of a corresponding uncompressed height (the wire can be compressed to decrease its length or height (Figs. 2(b) and 1 column 5 lines 34-41) the claim would only require that the interconnect can be compressed by up to 80 % that is 80 % or less and would not necessarily require that the interconnect is actually compressed by 40%-80% of a corresponding uncompressed height). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Higashi as applied to claims 1, and 10 and further in view of  Boggs et. Al. (US 20050142900 A1 previously cited hereinafter Boggs).

	Regarding claim 3, Higashi teaches the semiconductor system of claim 1.
	Higashi does not specify the support structure is further configured to align the plurality of second contacts and the plurality of first contacts.
	Boggs discloses in Fig. 4 with associated text a semiconductor system similar to that of Higashi wherein a support structure (302, 304 and 306 and pins or other alignment features for alignment) is further configured to align a plurality of second contacts (362-366) and a plurality of first contacts (332-336) (paragraph [0029], lines 15-19) so that by using similar fastening means such as the pressure fasteners 302, 304 and 306 and pins or other alignment features for alignment of Boggs as the mechanism for mechanically coupling the support structure of Higashi to the substrate the support 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use structures similar to those taught by Boggs in the device of Higashi because according to Boggs pins or other mechanical alignment features for engaging mechanical pressure fasteners 302 and 304, stand-offs 308 and 309, and/or PCB 330 to align second contact pads 362-366, pressure contacts 122-126, interposer contact pads 112-116, and/or first contact pads 332-336 (paragraph [0029]) so that such a structure would be suitable for aligning the plurality of second contacts and the plurality of first contacts of Higashi.
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 1 lines 9-10 and line 13 are understood to be functional (i.e. configured to align the plurality of second contacts and the plurality of first contacts): 
The limitation describes purpose, function, operation, or intent-of-use of the support structure. However, the claim does not disclose a sufficient structure which supports the function. Since Higashi in view of Boggs shows an identical structure as claimed, namely the support structure, the Examiner submits that the support structure is capable of producing the claimed results.  Furthermore in the present case Higashi in view of Boggs teaches the structures are capable of performing the functions as discussed in the rejection above.

	Regarding claim 11, Higashi teaches the semiconductor system of claim 10.

	Boggs discloses in Fig. 4 with associated text a semiconductor system similar to that of Higashi wherein a plurality of second contacts (362-366) and a plurality of first contacts (332-336) are configured to self-align when a first (pressure fasteners 302 and 304) and second (portion of 306 pressed by 302 and 304) fastener structures are mated to each other (Fig. 4, paragraph [0029], lines 15-19), so that by using a first fastener similar to that taught by Boggs for mechanically coupling to a portion of the support structure of Higashi which would act as the second fastener the plurality of second contacts and the plurality of first contacts would be configured to self-align when the first and second fastener structures are mated to each other.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use structures similar to those taught by Boggs in the device of Higashi because according to Boggs pins or other mechanical alignment features for engaging mechanical pressure fasteners 302 and 304, stand-offs 308 and 309, and/or PCB 330 to align second contact pads 362-366, pressure contacts 122-126, interposer contact pads 112-116, and/or first contact pads 332-336 (paragraph [0029]) so that such a structure would be suitable for aligning the plurality of second contacts and the plurality of first contacts of Higashi.
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 1 lines 9-10 and line 13 are understood to be functional (i.e. configured to self-align when the first and second fastener structures are mated to each other): 


Regarding claim 19, Higashi teaches the semiconductor system of claim 1.
	Higashi does not specify the substrate comprise a printed circuit board (PCB) however Higashi does teach the substrate is a resin board ) (column 4, lines 16-17).
	Boggs discloses in Fig. 4 with associated text a semiconductor system similar to that of Higashi wherein a substrate 330 comprise a printed circuit board (PCB) (Fig. 4, paragraph [0028]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a PCB as taught by Boggs for the resin board of Higashi because according to Boggs such a PCB is suitable substrate for mounting semiconductor devices (paragraph [0029]) furthermore using such a PCB is very well known in the art.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Higashi as applied to claims 1 and further in view of  Stone et. Al. (US 20050287828 A1 newly cited hereinafter Stone).

	Regarding claim 5, Higashi teaches the semiconductor system of claim 1.
	Higashi does not specify the support structure is further coupled to a heat sink, and the heat sink is attached to a top surface of the support structure that is opposite to a recess surface on which the electronic device is mounted.
	Stone discloses in Fig. 1 with associated text a semiconductor system wherein a support structure 122 similar to that of Higashi is further coupled to a heat sink 124, and the heat sink is attached to a top surface of the support structure that is opposite to a recess surface on which the electronic device is mounted (Fig. 1, paragraph [0013]).
.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Higashi, as applied to claim 1, and further in view of Warner et. Al. (US 20030062541 A1 previously cited hereinafter Warner).

Regarding claim 16, Higashi teaches the semiconductor system of claim 1.
	Higashi does not specify the support structure is coupled to the substrate via one of direct bonding, eutectic bonding, anodic bonding and glass soldering.
	Warner discloses in Fig. 4 with associated text a semiconductor system similar to that of Higashi wherein a support structure 271 is coupled to a substrate 280 (Fig. 4 and paragraph [0056], lines 36-39) via one of direct bonding and eutectic bonding (paragraph [0060], lines 7-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the support structure of Higashi to the substrate via one of direct bonding, eutectic bonding, anodic bonding and glass soldering as taught by Warner because according to Warner such a method is suitable for coupling a support structure to a substrate (paragraph [0060], lines 7-10), furthermore it would have been obvious to one of ordinary skill in the art, in view of the teachings of Higashi and Warner, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods of coupling a support structure to a substrate with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Higashi as applied to claims 1, 7 and 10 and further in view of Anschel et. Al. (US 4914551 A previously cited hereinafter Anschel).
	
Regarding claim 17, Higashi teaches the semiconductor system of claim 1.
	Higashi does not specify any one of the support structure, the electronic device and the substrate is made of silicon or glass.
	Anschel discloses in Fig. 1 with associated text a semiconductor system similar to that of Higashi wherein an electronic device 17 is made of silicon (column 2, lines 30-31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silicon as taught by Anschel in for the electronic device of Higashi because according to Anschel such silicon is suitable for such an electronic device (Anschel column 2, lines 30-31) furthermore using silicon for such an electronic device was very well known to one of ordinary skill in the art before the effective filing date of the claimed invention, furthermore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have used silicon for the electronic device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 18, Higashi teaches a material of the support structure (metal) is distinct from a material of the substrate (resin) (column 4, lines 16-17 and 27-28).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 3-12 and 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AARON J GRAY/Examiner, Art Unit 2897